DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Response to Amendment
The Amendment filed 08/08/2022 has been entered.  Claims 11, 15, 17-18, 20-21, 23-24, and 33 have been amended. Claims 16, 19, 22, 25-32, and 34-36 has been canceled. No new have been added.  Accordingly, claims 1-7, 9-15, 17-18, 20-21, 23-24, and 33 are currently pending in the application.  
Applicant's amendments to claim 12 have overcome the claim objections previously set forth in the Office Action mailed 07/23/2021. Applicant's amendments to claim 22 have overcome the 112(b) rejections previously set forth in the Office Action mailed 07/23/2021.  Applicant's amendments to claims 13-14 have overcome the 112(d) rejections previously set forth in the Office Action mailed 07/23/2021.  

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 1 are moot as they rely upon amended claim limitations. The rejection of claim 1 as amended may be found below.

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, line 2, “0.0015”” should read --0.0015 inch--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-15, 17-18, 20-21, 23-24, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “held without adhesive” in line(s) 7.  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as --held without an adhesive--. Claims 2-7, 9-15, 17-18, 20-21, 23-24, and 33 which depend from claim 1 are similarly rejected.
Claim 11 recites the limitation “the flexible mesh” in line(s) 2.  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as --the paper mesh--. 
Claim 12 depends upon claim 1 and recites the limitation “the transparent or semi-transparent rigid substrate” in line(s) 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, claim 12 is interpreted to depend upon claim 2, which recited “a transparent or semi-transparent rigid substrate”. Claims 2-7, 9-15, 17-18, 20-21, 23-24, and 33 which depend from claim 1 are similarly rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, 17-18, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0200052 - of record).
Regarding claims 1-2, Moore discloses a build plate 15 (substrate assembly) polymer film layer (first layer comprising a permeable film) and a rigid, gas permeable, optically transparent supporting member (second layer configured below the first layer; wherein the second layer comprises a transparent or semi-transparent rigid substrate) ([0114], [0116], and [0122]). The film (first layer) can be laminated or clamped directly to the rigid supporting member (second layer) without adhesive ([0122]).
Moore does not disclose a third layer comprising a permeable substrate between the first layer and the second layer.
However, Moore discloses that, in some embodiments, a channel layer may be provided by a mesh layer (third layer) to increase gas flow to the build plate surface ([0295]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the build plate taught by Moore to include the mesh layer taught by Moore in another embodiment between the polymer film layer and the supporting member to increase gas flow to the build plate surface ([0295]).
 Moore does not disclose that the third layer comprising a permeable substrate is held without an adhesive between the first layer and the second layer.
However, Moore discloses that the film (first layer) can be laminated or clamped directly to the rigid supporting member (second layer) without adhesive ([0122]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Moore such that the mesh layer is held without an adhesive between the film and rigid supporting member as taught by Moore since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
The limitations “for use with a three-dimensional printer reservoir, the reservoir including a frame defining a cavity adapted to be at least partially filled with a photosensitive liquid,” “adapted to be configured with a lower portion of the cavity,” and “to hold the photosensitive liquid within the cavity” are a recitation of intended use of the claimed substrate assembly and first layer. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Moore teaches an apparatus which includes all the structural limitations of the claim, specifically the build plate (substrate assembly) and film (first layer) ([0114], [0116], and [0122]).
Regarding claims 3-7, as applied to claim 2, Moore does not specify wherein the permeable substrate comprises a paper mesh; wherein the paper mesh includes a thickness of less than or equal to 30µm; wherein the paper mesh includes a weight density of about 2g/m2 to 34g/m2; wherein the permeable substrate comprises woven; nor wherein the strands include nylon strands with a diameter of about 0.0015 inch.
However, Moore teaches that the mesh layer may include a polyester screen mesh, or a fiberglass fabric ([0296]).  The mesh layer may be optically transparent ([0296]).  The mesh layer may have cross-linked fibers (woven strands) or other materials having a thickness of about 10-50 microns or, more preferably, 25 microns ([0296]).  The spacing or pitch between the fibers may be between about 50-500 microns ([0296]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Moore since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. One would have been motivated to select paper or nylon as the material to increase gas flow to the build surface of the sheet ([0298]).
Although Moore teaches a mesh layer having a thickness of 10-50 µm ([00298]), it does not specify the density of or the strand diameter of the mesh layer. However, Moore teaches that the increasing gas flow is a result effective variable ([0298]). Specifically, changing the dimensions such as density will increase gas flow to the build surface of the sheet ([0298]). Since this parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. MPEP 2144.05(II). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the density of the mesh layer and the diameter of the fibers in the mesh layer taught by Moore to yield an expected result.
Regarding claim 9, as applied to claim 1, Examiner notes that the limitation “wherein the third layer is at least partially attached to a portion of the frame” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all the positively recited structure (third layer) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claim 10, as applied to claim 1, Moore further teaches the gas flow enhancing feature comprises the sheet and the sheet has a plurality of channels therein that increase gas flow to the build surface (wherein a surface of the first layer and/or a surface of the second layer includes at least one airway) ([0024]).
Regarding claim 11, as applied to claim 2, Examiner notes that the limitation “wherein the third layer is at least partially attached to a portion of the frame” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (third layer) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claims 12-14 and 23-24, as applied to claims 1 and 2, claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “a projection lens of a stereolithography projector,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 15, as applied to claim 10, the claim is considered product-by-process claim. The cited prior art teaches all the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
Regarding claims 17-18 and 20-21, as applied to claim 10 and 15, respectively, the claims are considered product-by-process claims. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0200052 - of record), as applied to claim 1, and in further view of John (US 2007/0063389 - of record).
Regarding claim 33, as applied to claim 1, Moore does not disclose wherein the permeable substrate includes a permeable gel.
However, in the same field of endeavor, additive manufacturing apparatus, John teaches an apparatus comprising an elastic separating layer (1) arranged between plane and material layer and designed in the form of a film or a gel-like material (abstract).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the mesh layer taught by Moore by selecting a separating layer in the form of a gel-like material as taught by John, since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743